G-antt, P. J.
— The prosecuting attorney of Andrew county filed an information -against the defendant for selling Singer sewing machines without first having taken out a license as a peddler. The defendant moved to quash the information in the circuit court and the motion was sustained and defendant discharged, and the State appeals. No exception was saved to the action of the circuit court in sustaining the motion to quash the indictment, and hence there is nothing before this court for review. As early in the judicial history of this State as the decision in State v. Wall (1851), 15 Mo. 208, it was ruled by this court that a motion to *598quash an indictment was no part of the record unless made so by a bill of exceptions, and in the absence of a bill of exceptions the clerk could not make it so by copying it into the transcript to this court, and therefore refused to consider the judgment of the circuit court thereon. That opinion has been followed'without dissent in many cases, and still meets with our approval. State v. Gee, 79 Mo. 313; State v. Thruston, 83 Mo. 271; State v. Vincent, 91 Mo. 662; State v. Henderson, 109 Mo. 292; State v. Fraker, 137 Mo. 258.
The judgment of the circuit court is affirmed.
Sherwood and Burgess, JJ., concur.